Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The present disclosure relates to streaming of audio streams between multi-location participants in general, and to synchronizing media streams obtained from participants in multiple location, in particular.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 1, 12, 20 in combination with other elements.  For example independent claim 1 has claim limitations such as synchronizing an audio-based performance between groups of participants, wherein the audio-based performance is streamed in real time via a virtual conference system, wherein at least some participants of the groups are physically located in remote locations, wherein the groups are ordered in accordance with a pre-determined order, wherein the pre- determined order indicates that a first group immediately precedes a second group, wherein the pre-determined order indicates that the second group immediately precedes a third group, wherein said synchronizing comprises: obtaining a first audio stream based on one or more first audio records from one or more participants of the first group, wherein the one or more first audio records are obtained via the virtual conference system; providing the first audio stream to the second group via the virtual conference system, wherein the first audio stream is not provided to the one or more participants of the first group and is not provided to the third group, whereby one or more participants of the second group are enabled to consume content of the first audio stream; obtaining a second audio stream based on one or more second audio records from the one or more participants of the second group and based on the first audio stream, wherein the one or more second audio records are obtained via the virtual conference system; and providing the second audio 
Claims 1-20 allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[0009] In some embodiments, a computing device designated as a network hub of the star network receives audio signals from computing devices of participants in an audio chat session. The network hub generates a composite signal for each participant using the received signals. To generate each of these signals, the network hub performs a number of operations including decoding, buffering, additional processing, mixing, encoding, etc. Some of these operations are especially costly, in that their performance consumes substantial computational resources (e.g., CPU cycles, memory, etc.) of the focus point computing device. 
--(US PAT: 10,086,291) discloses communications between an a/v communications network and a system which teaches: A possible variant to the FIGS. 1, 5 and 6 embodiments might be use of a star network, rather than a p2p network, in which all user terminals 100 in a network communicate with each other through the operations of a central server. Such a central server could be utilized instead of the p2p server 108, with the central server managing or being responsible for all communication transfers involving each of the UTs 100 in the single network of FIG. 1 or the multiple networks of FIGS. 5 and 6. That is, video and audio data communications among players are routed first to the central server and then sent to the intended or appropriate user terminal(s) 100. Any 
--(US 2017/0127145A1) to Rajapakse discloses system and method for using multiple audio input devices for synchronized and positioned-based audio which teaches: [0042] In a further synchronization example, audio synchronization may be utilized according to a particular use case or arrangement for various purposes, such as to combine individual audio channels into a single audio stream as may be desired for users in a singing or karaoke setting. Such an arrangement of system 100/300 may be utilized to enable two or more users to engage in a sing-along or karaoke event, from the comfort of their own seat or anywhere they may be within the operating range of the operating network, and may connect through their smartphone, using the integrated microphone(s) or externally connected microphones, such as headsets, either wired or wireless, to view lyrics or simply sing along with a familiar song or tune. In this way, groups of individual users may engage in singing without a need for a stage or formal venue. For example, in an eatery or restaurant where music and games may be played, use of system 100 or system 300 may allow for individual tables or booths to engage in singing along, with playback being heard through connected devices, which may include smartphones being used as input devices as well as hard-lined speakers or 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651